IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-40594
                        __________________


JAMES W. WILLIAMS,

                                     Plaintiff-Appellant,

versus

W. STEVENS; SAM PALASODA;
S. BUTLER; GASPAR CANTU; C. ELLINGBURG;
BARBARA ROSS; MCALVANEY,

                                     Defendants-Appellees.


                       ---------------------

           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. G-93-CV-29

                       ---------------------
                        (September 22, 1995)

Before JOLLY, DAVIS and JONES, Circuit Judges.

PER CURIAM:*

     James W. Williams moves for leave to proceed in forma

pauperis (IFP) on appeal.   To proceed IFP a movant must show that

he is a pauper and that he will present a nonfrivolous appellate

issue.   Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).

Williams' poverty is not in question.   This court may affirm a

district court's dismissal of an IFP proceeding under 28 U.S.C.

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                             No. 95-40594
                                  -2-


§ 1915(d) when it lacks an arguable basis in fact or law.         Ancar

v. Sara Plasma, 964 F.2d 465, 468 (5th Cir. 1992).      The abuse-of-

discretion standard applies.     Id.

     The "initial assessment of the in forma pauperis plaintiff's

factual allegations must be weighted in favor of the plaintiff."

Denton v. Hernandez, 112 S. Ct. 1728, 1733 (1992).      Section

1915(d) "cannot serve as a factfinding process for the resolution

of disputed facts."   Id.    "[A] finding of factual frivolousness

is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible, whether or not there are

judicially noticeable facts available to contradict them."        Id.

An IFP complaint may not be dismissed "simply because the court

finds the plaintiff's allegations unlikely."      Id.

     Williams contends that the district court erred in

dismissing his complaint under § 1915(d), asserting that he made

a sufficient showing that he was subjected to an excessive use of

force and that the defendants were deliberately indifferent to

his serious medical needs.

                            Excessive Force

     When considering an excessive-force claim, "the core

judicial inquiry is . . . whether force was applied in a good-

faith effort to maintain or restore discipline, or maliciously

and sadistically to cause harm."       Hudson v. McMillian, 503 U.S.

1, 7 (1992).   A number of factors are relevant, including the

extent of the injury suffered.    Also:

          [i]n determining whether the use of force was
          wanton and unnecessary, it may also be proper
          to evaluate the need for application of
                            No. 95-40594
                                 -3-


           force, the relationship between that need and
           the amount of force used, the threat
           "reasonably perceived by the responsible
           officials," and "any efforts made to temper
           the severity of a forceful response."

Id. (citation omitted).

           That is not to say that every malevolent
           touch by a prison guard gives rise to a
           federal cause of action. The Eighth
           Amendment's prohibition of "cruel and
           unusual" punishment necessarily excludes from
           constitutional recognition de minimis uses of
           physical force, provided that the use of
           force is not of a sort "`repugnant to the
           conscience of mankind.'"

Id. at 9-10 (internal and ending citations omitted).

     Williams alleged that he suffered pain and numbness from the

incident, and that his blood circulation was impaired.     Williams

also alleged that he suffered pain and numbness from the

incident, and that his blood circulation was impaired.     In the

instant case, the district court focused on the nature of

Williams' alleged injury only, finding that he suffered "no

injury."   The district court made no findings regarding whether

force was applied in a good faith effort to maintain or restore

discipline, or whether it was administered maliciously and

sadistically to cause harm.   See Rankin v. Klevenhagen, 5 F.3d

103, 106 (5th Cir. 1993).

     Williams' factual allegations are not irrational or wholly

incredible, and his legal argument does not lack an arguable

basis. See Hudson, 503 U.S. at 7.   His IFP complaint should not

have been dismissed under § 1915(d) in this regard.    See Ancar,

964 F.2d at 468.
                            No. 95-40594
                                 -4-


                       Deliberate Indifference

     A official acts with a deliberate indifference under the

Eighth Amendment "only if he knows that inmates face a

substantial risk of serious harm and [he] disregards that risk by

failing to take reasonable measures to abate it."     Farmer v.

Brennan, 114 S. Ct. 1970, 1984 (1994).     The Farmer standard

applies in the context of a denial-of-medical-care claim.        Reeves

v. Collins, 27 F.3d 174, 176-77 (5th Cir. 1994).    Negligence,

neglect, and even medical malpractice do not state a claim under

§ 1983.    Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

     In his more definite statement, Williams stated that he

suffered a lot of unnecessary pain to his wrists and that he has

problems with his wrists on and off.   He also alleged that his

blood circulation was impaired and that he was denied medical

treatment for four (4) days.

     Because the district court did not address this claim, there

is no factual development of the record in this regard, including

Williams' prison medical records.   Thus, § 1915(d) dismissal of

this claim was improper.

                             Due Process

     In the district court, Williams alleged that his due process

rights were violated in conjunction with a prison disciplinary

hearing.   He has failed to address this issue on appeal.   Claims

not adequately argued in the body of an appellate brief are

deemed abandoned.    See Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).
                             No. 95-40594
                                  -5-


     The record supports the conclusion that the district court

abused its discretion by dismissing this action with prejudice

under § 1915(d).    Williams has raised nonfrivolous appellate

issues; IFP is GRANTED.

     The district court's § 1915(d) dismissal of Williams' due

process claim is AFFIRMED.    However, the district court's

§ 1915(d) dismissal of Williams' excessive-force and deliberate-

indifference claims is VACATED and the matter REMANDED for

further proceedings as to these issues.

     GRANT IFP.    AFFIRM in part.   VACATE and REMAND in part.